      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 1 of 14 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINIOS
                                        --------

PIPP MOBILE STORAGE                  )
                SYSTEMS, INC.        )
                                     )
                  Plaintiff,         )
                                     )                Civil Action No. 21-cv-02104
            v.                       )
                                    )
INNOVATIVE GROWERS                   )
            EQUIPMENT, INC.          )                COMPLAINT and JURY DEMAND
                                     )
                                     )
                  Defendant.         )
____________________________________ )

                                          COMPLAINT

        Pipp Mobile Storage Systems, Inc. alleges as follows against Defendant Innovative

Growers Equipment, Inc. The allegations herein are made based upon personal knowledge as to

Pipp Mobile Storage Systems, Inc. with respect to its own actions, and upon information and

belief as to all other matters.

                                          THE PARTIES

        1.      Pipp Mobile Storage Systems, Inc. is a corporation organized and existing under

the laws of the State of Delaware, registered to do business in the State of Michigan with a place

of business at 2966 Wilson Drive NW, Walker, MI 494534, and is doing business in this District

(hereinafter “PIPP” or “Plaintiff”).

        2.      Defendant Innovative Growers Equipment, Inc. is a corporation organized and

existing under the laws of the State of Illinois, with a registered office at 250 S. Melrose Avenue,

Elgin, IL 60123, and with a place of business at 421 North California Street, Building 6,

Sycamore, IL 60178 (hereinafter “IGE” or “Defendant”).
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 2 of 14 PageID #:2




       3.      Defendant is doing business within the State of Illinois and within the Northern

District of Illinois, and is engaged in continuous and systematic business within the Northern

District of Illinois, including directly and/or by the placing of products into the stream of

commerce from or targeting the State of Illinois, and conducts and solicits business within this

district, including the commission of acts of infringement as hereinafter stated.

                                  JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, Title 35 of the

United States Code, §§1 et seq.

       5.      This Court has jurisdiction in this action under 28 U.S.C. §§1331 and 1338.

Venue is proper in this judicial district pursuant to 28 U.S.C. §§1391 and 1400.

                                BACKGROUND ALLEGATIONS

       6.      On October 20, 2020 United States Patent No. 10,806,099 was duly and legally

issued to Pipp’s predecessor in interest for an invention entitled “System and Method for

Providing Carbon Dioxide and Circulating Air for a Vertical Gardening System.” A true and

correct copy of United States Patent No. 10,806,099 is attached hereto as Exhibit 1 (hereinafter

“the ‘099 Patent”). As reflected on the face of Exhibit 1, the ‘099 Patent issued from application

Serial No. 16/112,077, filed August 24, 2018.

       7.      On February 28, 2019, the originally filed application Serial No. 16/112,077 was

published as Patent Application Publication 2019/0059242. A true and correct copy of United

States Patent Application Publication 2019/0059242 is attached hereto as Exhibit 2 (hereinafter

“the Published Application”).

       8.      Pipp is the owner, by valid assignment, of all right, title, and interest in and to the

‘099 Patent, including the right to seek remedies and relief for infringement thereof.




                                                  2
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 3 of 14 PageID #:3




       9.      Pipp acquired the air flow system business from its predecessor in interest,

Vertical Air Solutions LLC. (Vertical Air). Vertical Air manufactured and sold air flow systems

that practiced the patented technology of the ‘099 Patent, and in particular systems that targeted

the distribution of air for horticultural growing systems. For example, Vertical Air marketed its

patented air flow systems, such as the system shown below, through its website at

https://vertairsolutions.com/resources/:




and on the home page of its website at https://vertairsolutions.com/ as shown below:




Pipp continues to manufacture and sell air flow distribution assemblies that include the patented

technology of the ‘099 Patent, including for example, sales of systems through its acquired

website https://vertairsolutions.com/ and its website https://pipphorticulture.com/, which displays

its patented systems such as the VAS system shown below at

https://pipphorticulture.com/gallery/:




                                                 3
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 4 of 14 PageID #:4




       10.     Defendant has marketed, imported, used, offered for sale and sold, and continues

to import, use, offer for sale, and sell, air flow systems, and components for air flow systems as

disclosed in Exhibits 3, 4, 5, 6, 7 and 8 attached hereto. Exhibit 3 is a webpage from

Defendant’s website distributed by Defendant to market and offer for sale Defendant’s airflow

systems, including airflow systems as appear in the following drawings and photograph of

Defendant’s systems appearing on Defendant’s Exhibit 3 webpage:




                                                 4
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 5 of 14 PageID #:5




       11.    Exhibit 4 is a copy of photograph that Defendant has used in its marketing

materials and published on Defendant’s website. Exhibit 5 is a set of engineering drawings that

Defendant has used in its marketing materials and published on Defendant’s website regarding




                                                5
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 6 of 14 PageID #:6




Defendant’s air flow systems, including the drawing depicted below:




Exhibit 6 is another engineering drawing that Defendant has used in its marketing materials and

published on Defendant’s website regarding Defendant’s air flow systems.

       12.     Exhibit 7 are screenshots of the internet archive site “Wayback Machine,”

which stores screen captures of websites which appear on the internet on various identified dates.

Exhibit 6 are screen shots of Defendant’s website appearing at

https://innovativegrowersequipment.com/air-flow-systems/ captured on November 29, 2020,

after issuance of the ‘099 Patent:




                                                6
     Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 7 of 14 PageID #:7




       13.    Exhibit 8 is an excerpt from a brochure distributed by Defendant and used to

market and induce potential customers to purchase and install air flow systems of Defendant.




                                               7
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 8 of 14 PageID #:8




       14.     Defendant’s air flow systems, including as disclosed in Exhibits 3-8 and as

depicted and annotated in the photograph and drawing below, include a housing having an air

inlet portion, an elongated duct fluidly coupled to an outlet portion of the housing, and a plurality

of openings defined on a lower surface of the duct. The elongated duct is positioned upon and

extends along a rack, and the housing is directly secured to the duct. Air passing through the air

inlet portion is received into the housing in a downward direction and the air passing through the

outlet portion is received into the elongated duct in a horizontal direction.




       15.     Defendant has constructive and/or actual knowledge of the ‘099 Patent. In

addition, the filing and Notice of this action and the Complaint in this action provide actual

notice to Defendant of the ‘099 Patent. Defendant thus has notice of the ‘099 Patent.

       16.     On or about December 6, 2019, Plaintiff’s predecessor in interest provided Notice

to Defendant of United States Patent Application Publication 2019/0059242 (Exhibit 2), by way

of Notice letter from counsel for Plaintiff’s predecessor in interest, a copy of which is attached as




                                                  8
      Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 9 of 14 PageID #:9




Exhibit 9. The Notice letter of Exhibit 9 therefore provided Notice of the underlying patent

application Serial No. 16/112,077 which formed the basis for Patent Application Publication

2019/0059242, which application Serial No. 16/112,077 is displayed on the face of Patent

Application Publication 2019/0059242.

       17.     On or about December 23, 2019, attorneys for Defendant responded to the

December 6, 2019 Notice letter, including therein reference to Patent Application Publication

2019/0059242. A copy of the response by Defendant’s counsel is attached as Exhibit 10. With

regard to Patent Application Publication 2019/0059242, Defendant’s attorney stated: “With

respect to the ‘242 application, VAS already made substantial amendments resulting in markedly

different legal claim scope than the published ‘242 claims.” (Exhibit 10, page 2.) The response

by Defendant’s counsel establishes that at least by December 23, 2019, Defendant had notice of

the pending patent application which subsequently issued as the ‘099 Patent, but in addition

Defendant had Notice at least through its counsel as to the prosecution file history for application

Serial No. 16/112,077 and the ongoing prosecution of that application which would lead to

allowance and issuance of the ‘099 Patent.

       18.     On or about March 9, 2021, counsel for Plaintiff again corresponded with

attorneys for Defendant and demanded Defendant cease and desist infringement of the ‘099

Patent, and provide an accounting in order to assess the extent of damages. A copy of the March

9, 2021 Notice to Defendant’s attorney is attached as Exhibit 11. Although Defendant’s attorney

responded with allegations of non-infringement, Defendant and its attorney did not represent that

Defendant had changed all of its systems to no longer be installed so as to infringe the ‘099

Patent, that Defendant would not in the future market or make, use, offer for sale or sell air flow




                                                 9
    Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 10 of 14 PageID #:10




systems structured as shown in Exhibits 3-8, and/or provide an accounting to address the amount

of damages due Plaintiff.

       19.     An actual and justiciable controversy exists between PIPP and Defendant

concerning whether the actions of Defendant infringe, induce infringement of and/or

contributorily infringe the asserted patent in suit, namely the ‘099 Patent.


                                            COUNT I
                       Infringement of United States Patent No. 10,806,099

       20.     Plaintiff incorporates and reasserts paragraphs 1-19 herein by reference.

       21.     The ‘099 remains valid, enforceable, and unexpired.

       22.     Claim 25 of the’099 patent recites:

               Claim 25:       A flow distribution assembly, comprising:
               a housing having an air inlet portion; and
                       an elongated duct fluidly coupled to an outlet portion of the
               housing and having a plurality of openings defined on a lower surface of
               the elongated duct, wherein the elongated duct extends from the housing
               and where the elongated duct is configured to be positioned upon and
               extend along a rack and where the housing is directly secured to the
               elongated duct, wherein air passing through the air inlet portion is received
               into the housing in a downward direction and the air passing through the
               outlet portion is received into the elongated duct in a horizontal direction.

       23.     Defendant has infringed and is infringing United States Patent No. 10,806,099 by

making, importing, using, selling, and/or offering for sale in and to the United States products

incorporating and embodying the patented invention of the ‘099 Patent, including air flow

systems, such products including by way of example and without limitation, the air flow systems

depicted in Exhibits 3-8. Defendant has engaged in acts of direct infringement by itself and

through agents acting in combination, assembling air flow systems that embody the patented

assembly covered by at least claim 25 of the ‘099 patent, including, but not limited to,

manufacturing, using, offering for sale and selling air flow systems meeting all of the


                                                 10
    Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 11 of 14 PageID #:11




requirements of claim 25 as disclosed in Exhibits 3-8. Air flow systems of Defendants as

disclosed in Exhibits 3-8 meet all of the requirements of claim 25, on their own and also when

assembled on a rack as disclosed in Exhibits 3-8.

       24.     Use by third party customers of Defendant of Defendant’s air flow systems have

directly infringed and do directly infringe claims of the ‘099 Patent.

       25.     Defendant, with knowledge, reckless disregard and/or willful blindness

amounting to knowledge of the infringement by the aforesaid products of the ‘099 Patent, is

offering to sell, and has provided, its air flow systems to third parties for use in infringing claims

of the ‘099 Patent, such third parties including for example and without limitation, customers of

Defendant. Use by third parties of the aforesaid air flow systems obtained from or through

Defendant directly infringes the ‘099 Patent and Defendant’s continued activities after

knowledge constitute inducement of infringement by Defendant of United States Letters Patent

No. 10,806,099.

       26.     At the very least, based on the December 6, 2019, cease and desist letter of

Plaintiff’s predecessor in interest, and Defendant’s response on December 23, 2019, Defendant’s

likely knowledge of Plaintiffs’ patent portfolios in general, its knowledge that Plaintiffs are

direct competitors in the market regarding air flow systems, and its information/instructions and

products provided that promote direct infringement by customers and users, Defendant believed

that there was a high probability that its acts, if taken, would result in direct infringement of the

‘099 patent by its customers, yet deliberately avoided confirming that belief. At the very least,

Defendant willfully blinded itself to the existence of the ‘099 patent, and therefore willfully

blinded itself to customers’ direct infringement of the ‘099 patent resulting from the customers’

use of Defendant’s air flow systems.




                                                  11
    Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 12 of 14 PageID #:12




       27.     Defendant knew of the likely issuance of the ‘099 patent, acted despite an

objectively high likelihood that its actions constituted infringement of a valid patent when issued,

knew or should have known of this likelihood, and ignored and/or disregarded that its actions

constituted infringement of a valid and enforceable patent.

       28.     Defendant’s actions have been and are an infringement of the ‘099 patent in

violation of 35 USC § 271, et seq., of the Patent Statute.

       29.     To the extent that Defendant shipped the component parts of air flow systems as

shown in Exhibits 3-8 to a location or locations outside of the United States for assembly into a

complete air flow system as shown in exemplary form in Exhibits 3-8, such acts are and have

been an infringement of the ‘099 Patent in further violation of 35 USC § 271(f) of the Patent

Statute.

       30.     Defendant’s infringement and inducement of infringement is willful.

       31.     Despite any statement to the contrary, Defendant will continue to infringe and

induce the infringement of the ‘099 Patent unless enjoined by this Court.

       32.     Defendant’s infringement and inducement of infringement have resulted in

damage to Plaintiff and will continue to do so unless enjoined by this Court.

       33.     Plaintiff has no adequate remedy at law, and is, therefore, entitled to a permanent

injunction prohibiting further infringement by Defendant.

       34.     Plaintiff has been damaged by past activities of Defendant, and is entitled to

damages for past infringement and inducement of infringement.

       35.     In the alternative, Plaintiff is entitled to a declaration from the Court establishing

that the actions of Defendants are infringing, contributorily infringing, and inducing

infringement of the ‘099 Patent.




                                                 12
     Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 13 of 14 PageID #:13




        WHEREFORE, Plaintiff Pipp Mobile Storage Systems, Inc. demands that judgment be

entered in its favor against Defendant, as follows:

        A.     Entering an order determining and/or declaring that Defendant infringes and

induces infringement of the ‘099 Patent.

        B.     Permanently enjoining Defendant, its officers, agents, servants, employees,

attorneys, and all those persons in privity or in active concert or participation with them, and

each of them, from further manufacture, importation, sale, offer for sale, and/or use of an

apparatus which infringes or induces infringement of the ‘099 Patent.

        C.     Permanently enjoining Defendant, their officers, agents, servants, employees,

attorneys, and all those persons in privity or in active concert or participation with it, and each of

them, from further acts of infringement of the ‘099 Patent.

        D.     Ordering an accounting.

        E.     Awarding     damages     adequate      to   compensate   Plaintiff   for   Defendant’s

infringement and inducement of infringement of the ‘099 Patent.

        F.     Increasing the damages up to three times the amount found or assessed for

Defendant’s willful acts of infringement.

        G.     Awarding prejudgment interest and costs.

        H.     Finding this to be an exceptional case and awarding reasonable attorney’s fees to

Plaintiff.

        I.     Such other and further relief as is necessary and appropriate.




                                                 13
    Case: 1:21-cv-02104 Document #: 1 Filed: 04/19/21 Page 14 of 14 PageID #:14




                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury of all issues triable by jury in this action.


Dated: April 19, 2021                                  /s/ Gregory P. Casimer
                                                       Gregory P. Casimer
                                                       IARDC # 6257750
                                                       Thorelli & Associates
                                                       Three First National Plaza
                                                       70 West Madison Street, Suite 5750
                                                       Chicago, Illinois 60602
                                                       (312) 357-0300
                                                       greg@thorelli.com
                                                       Attorneys for Plaintiff Pipp Mobile
                                                              Storage Systems, Inc.

                                                       Of Counsel:
                                                       Terence J. Linn
                                                       Karl Ondersma
                                                       Bryce Whitworth
                                                       Gardner, Linn, Burkhart & Ondersma LLP
                                                       2900 Charlevoix Drive SE, Suite 300
                                                       Grand Rapids, Michigan 49546
                                                       (616) 975-5500
                                                       linn@gardner-linn.com
                                                       ondersma@gardner-linn.com
                                                       whitworth@gardner-linn.com
                                                       Attorneys for Plaintiff Pipp Mobile
                                                              Storage Systems, Inc.




                                                 14
